 PLASTIC WORKERS LOCAL NO. 929PlasticWorkers Local No. 929,International Brother-hood of Pulp,Sulphite,and Paper Mill Workers,AFL-CIO,CLC, and International Brotherhood ofPulp, Sulphite and PaperMillWorkers, AFL-CIO, CLCandDoughboy Recreational,DomainIndustries, Inc. Case 26-CB-677November 24, 1972DECISION AND ORDERBy CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOOn July 24, 1972, Administrative Law Judge'William J. Brown issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2 andconclusions3 of the Administrative Law Judge and toadopt his recommended Order, as modified herein.In its exceptions the General Counsel contends,interalia,that although the Administrative LawJudge correctly found that Respondents violatedSection 8(b)(1)(A) of the Act by engaging in theconduct alleged in paragraph 8(r) of the complaint,i.e.,by threatening to whip an employee unless hequitworking during the strike, the AdministrativeLaw Judge inadvertently confused the testimony ofAlton Dunlap with that of James Kimes. Accordingto the General Counsel, it was Kimes, not AltonDunlap, who testified in support of that allegation.We agree. According to Kimes' testimony, on aboutDecember 22, 1971, he was threatened by JamesDunlap to the effect that Dunlap would "just have towhip up on" Kimes because he had returned to workduring the strike. Therefore, we find that by suchconduct, Respondents violated Section 8(b)(1)(A) ofthe Act.4ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge as hereinmodified and hereby orders that the Respondents,PlasticWorkers Local No. 929, International Broth-erhood of Pulp, Sulphite and Paper Mill Workers,AFL-CIO, CLC, and International Brotherhood ofPulp, Sulphite and Paper Mill Workers, AFL-CIO,200 NLRB No. 64419CLC, their officers,agents, and representatives, shalltake the action set forth in the said recommendedOrder, as so modified.1.Substitute the following for paragraph 1(a) ofthe recommended Order:"(a) Restraining or coercing employees of Dough-boy Recreational,Domain Industries,Inc., in theexercise of rights guaranteed under Section 7 of theAct bythreatening employees with bodily harm,exclusion from pay increases,prevention fromworking, loss of jobs,beating with clubs, burning ofthe plant, tailgating employees'automobiles,threatsto whip employees,impliedly threatening burning ofhomes of employees who worked during the strike, orin any other manner threatening employees of theCompanyfor refusing to support the union strike."iThe title of "Trial Examiner"was changed to "Administrative LawJudge" effective August 19, 19722The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is theBoard's establishedpolicy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions were incorrect.StandardDryWallProducts, Inc,91 NLRB 544, enfd. 188 F.2d 362 (C.A 3). We have carefullyexamined the record and find no basis for reversing his findings.3We affirm the Administrative Law Judge's dismissal of paragraph 8(c)of the complaint alleging that Respondents, by Nathan Ashwood, theiragent,on or about October 1, 1971, threatened and coerced an employee tosign a union card by telling the employee that if the Union had to set up apicket line they would not allow anyone to cross the line, and if he did notbelong to the Union, he would be fired for not reporting to work. Althoughthe General Counsel correctly contends that the Administrative Law Judgeinadvertently considered that allegation in light of the testimony ofemployee Eubanks,when in fact it was employee Blue who offeredtestimony in support of that allegation,we note that Blue testified to onlyone conversationwith Ashwood. Ashwood'sremarks during that conversa-tion were found by the Administrative Law Judge to support the allegationscontained in two other paragraphs of the complaint In any event,a findingthatAshwood's remarks also supported the allegation in paragraph 8(c)would be cumulative;accordingly,we find that the Administrative LawJudge's inadvertent error was not prejudicial4In the absence of exceptions thereto, we adoptpro formatheAdministrativeLaw Judge's remaining conclusions that Respondents'conduct violated Section 8(b)(1)(A) of the Act, as set forth in theAdministrative Law Judge'sDecisionTRIALEXAMINER'S DECISIONWILLIAM J. BROWN, Trial Examiner: This proceedingunder Section 10(b) of the National Labor Relations Act,as amended,hereinafter referred to as the Act,came on tobe heard before the duly designated Trial Examiner atHelena,Arkansas, on April 25, 26, and 27, 1972. Theoriginal charge of unfair labor practice was filed January 4,1972, by the Charging Party, herein was issued February 3,1972 by the General Counsel of the National LaborRelationsBoard,acting through the Board's RegionalDirector for Region 26. It alleged and the duly filedanswers of the Respondents denied the commission ofunfair labor practices defined within the provisions ofSection 8(b)(1)(A) of the Act.At the hearing the parties appeared and participated asnoted above with full opportunity to present evidence andargument on the issues. Subsequent to the close of thehearing, briefs were filed by the General Counsel and the 420DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent Unions and have been fully considered. Onthe entire record herein and on my observation of thewitnesses I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERINVOLVEDThe pleadings and evidence establish and I find that theCompany maintains a plant and place of business at WestHelena, Arkansas,where it is engaged in the manufactureof swimming pools, accessories, and toys. During thecalendar year preceding issuance of the complaint herein,the Company sold and shipped productsvalued in excessof $50,000 from its West Helena plant directly to pointslocated outside the State of Arkansas. I find, as thepleadings establish, that the Company is an employerengaged in commerce within the purview of Sections 2(6)and (7) of the ActII.THE LABOR ORGANIZATIONSINVOLVEDThe pleadings and evidence establish and I find that theRespondents are, and have been at all material times, labororganizations within the purview of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESFor a period of some 3 years preceding the events hereinconcerned, labor relations between the Company and thelocal and International unions had been governed by theterms of a collective-bargaining agreement which expiredaccording to its terms on October 1, 1971.1 Negotiationsfor a new agreement proved unavailing and on November29 theInternational union, hereinafter sometimes referredto as the International, and the local union, hereinaftersometimesreferred to as the local, struck and picketed theCompany's West Helena plant. International Representa-tive C. L. Hughes and Local UnionPresident Homer Rosehad headed the Unions' bargaining team and alsomanaged the strike and picketing. The pleadings andevidence establish their status as agents of the Internation-al and the local, respectively. Early in the course of thelabor dispute herein involved the local and Internationalpromulgated written rules governing picket lines and forpicket captains. The rules appear to be designed primarilyto insure the manning of the picket line with an adequatecomplement of pickets but they also contain the provisionthat the picket line captain on each shift should summonthe police to remove a picket who refused to leave thepremises after a union request to do so. I credit Rose'stestimony that Hughes instructed him to see to it that thepicket line captains be selected on the basis of theirresponsibility in order to minimize trouble on the picketlines.The complaint alleges some 26 instances of unionrestraint and coercion of employees on and away from thepicket lines 2 They are next hereinafter discussed in order,including the allegations of paragraph 8(z) added byamendment with leave of the Trial Examiner at the outsetof the hearing.It is alleged in paragraph 8(a) of the complaint thatRespondents,by agents including Annie Rowlett, and onor about December 13, threatened a company employeethat she would be beaten up if she continued to workduring the strike.Mrs. Betty Lou Blalock, hired December8 as a cutting table worker,testified that on or aboutDecember 13 Annie Rowlett,a union member and astriker,drove her car near to where Blalock was standing inthe vicinity of the plant and offered Blalock a ride. WhenBlalockwas in Rowlett'scar the latter,according toBlalock,said that she was going to have to beat Blalock upif she continued to work during the strike.Annie Rowlett'saccount of the episode is to the effect that she merely toldBlalock that she would appreciate the latter's refrainingfrom crossing the picket line. I credit Blalock's account ofthis episode and find that the conversation took the courseindicated by the testimony of Mrs. Blalock.In determining the question as to the accountability ofthe local and International unions for this threat, thestatutory touchstone is the provision of Section 2(13) of theAct tothe effect that in determining agency the question ofwhether specific acts were actually authorized or subse-quentlyratified shall not be controlling.Rose concededthat although he told the local members to refrain fromviolence on the picket line, he could not recall cautioningthem regarding violenceawayfrom the picket line. I creditBlalock's testimony and find that by the threat of Rowlett,the local union engaged in an act of restraint and coercionwithin the purview of Section 8(b)(1)(A) of the Act.Paragraph 8(b) of the complaint alleges,and theRespondents' answers deny that, through the agency ofNathan Ashwood the Respondents, on or about October 1,threatened an employee in the plant by stating that if theCompany granted a raise in pay and an employee were nota member of the Union,he would not participate in thepay raise.Employee Ira Blue, who signed a union card andattended two union meetings but continued to work duringthe strike, testified that shortly before the strike, NathanAshwood told him in the plant that if the employeesreceiveda payincrease and Blue were not a member of theUnion he would not rece've the increase.Ashwood, aunion steward and member of the Union'snegotiatingcommittee,testified with respect to other items alleged inthe complaint but did not directly deny the testimony ofBlue. I credit Blue's testimony and find that the allegationsof Section 8(b) of the complaint are sustained by theevidence.Union agents,includingNathan Ashwood,are alleged inparagraph 8(c) of the complaint to have threatened anemployee in the plant on or about October 1 and to havecoerced him into signing a union card by telling him thatunless he signed,if the Union set up a picket line, he wouldbe fired for not reporting.Mathew Eubanks, a utilityemployee with7 years'service,testified that sometime inOctober,Ashwood talked to him in the plant and solicitedhim to join the Union while threatening him that if heIDates hereinafter,unlessotherwise specified, relate to the calendar yearof a prima faciecasethe allegations of paragraphs 8(f), (n), (o), (q), (s), (w),1971Both the local andInternational unions werepartiesto the agreementand (x)2At the hearing the Trial Examiner dismissed for wantof establishment PLASTICWORKERS LOCAL NO. 929421didn't join and the Union picketed he would be kept fromentering the plant by clubs and sticks. It is plain thatAshwood talked to Eubanks in October about the matterof joining the Union; Ashwood denied, however, utteringany threats of the type attributed to him by Eubanks. Ibelieve that Ashwood was the more credible witness andrecommend dismissal of paragraph 8(c) of the complaint.It is alleged in paragraph 8(d) of the complaint that theUnions, through Ashwood and others, on or about October1, coerced a company employee in the plant to sign a unionauthorization card by telling him that he would be sorry ifhe did not join the Union. It appears that the GeneralCounsel relies on testimony of Ira Blue to establish theallegations of paragraph 8(d). Blue testified that aboutOctober 1 Ashwood solicited him to join the Union andtold him that if the Union struck and picketed, nobodywould cross the line when the Company called him to workand he would lose his job. I credit Blue's testimony whichisnot specifically controverted by Ashwood and find thatthe allegations of paragraph 8(d) of the complaint aresustained by Blue's credited testimonyThe complaint's paragraph 8(e) alleges that Respon-dents, by unknown agents, and on or about November 29broke an employee's car window in the employee's homedriveway, thereby restraining and coercing employeeswithin the scope of Section 8(b)(1)(A) of the Act. Thisallegation apparently relates to damage done to the car ofnonstriker Ira Blue who testified that he signed a unioncard but worked during the strike. Blue's car was stonedand a window broken by a thrown brick during the nightearly during the strike. There is no evidence linking this actto the Union or its agents and I recommend dismissal ofthe allegations of paragraph 8(e) of the complaint.3Paragraphs 8(g), (h), and (f) of the complaint allege thatagents of the Respondents, on or about December 17, at anemployee's home, pulled loose the gas line and motor wiresof the employee's car, cut the battery cable, and slashed thetires.Nonstriker Lula Mae Carter testified credibly thatshe was a veteran employee with 12 years' company serviceand worked during the strike. Sometime during the strike,according to her credited testimony, the gas line and wiringof her car was pulled loose while the car was parked at herhome; she also credibly testified that shortly beforeChristmas the car's battery cable was cut loose and on NewYear's Eve two tires were cut. Following the last act ofvandalism, according to Mrs. Carter, a striker, Mrs. Brown,called and asked if her car was flat. There appears noconvincing evidence to tie these deplorable acts to theUnion or its agents and I recommend dismissal of theseparagraphs of the complaint.The complaint alleges in paragraph 8(j) that the Union,through agents including Homer Rose and James Dunlapand commencing about November 29, coerced employeesof the Company by copying down their automobile platenumbers as they arrived at and departed from the plant.Rose and Dunlap admit that they noted automobile tagnumbers and they further credibly testified that CompanyPersonnelManager Coolidge and other non-strikingemployees also noted license numbers of some of thestrikers'automobiles. I cannot conclude that the merenoting of license numbers in the circumstances hereinvolved amounted to an instance of restraint and coercionwithin the scope of Section 8(b)(1)(A) of the Act.The complaintallegesinparagraph 8(k) that theRespondentUnions,by their agent James Dunlap,threatened to whip a company employee unless the latterstopped working during the strike. The company employeeallegedly threatened was Alton Dunlap, cousin of JamesDunlap. Alton, an employee of the Company with 3 years'service,worked during the strike. He testified that James, astriker, approached him downtown on the first day of thestrike, cursed him and threatened him, desisting only whenAlton Dunlap drew a knife. James Dunlap's account is tothe effect that he brought coffee to the picket line at theoccasion in question and merely asked Alton why he hadchanged his mind respecting support of the Union. I creditAlton Dunlap's testimony and find that, through JamesDunlap's threat at a time he wasacting aspicket linecaptain for the Unions, the Unionsengaged inthe unfairlabor practices alleged in this portion of the complaint.It isalleged in paragraph 8(1) of the complaint that theUnions, through the action of Nathan Ashwood onOctober 29 in the plant told an employee that if the Unionstruck he would not be permitted to work and that theUnion would use sticks and clubs to prevent his working.Employee Eubanks testified that he worked during thestrike and that Ashwood told him in October that if he didnot join the Union and was called to work the Unionwould set up a picket line with sticks and clubs and wouldprevent him from entering the plant. I credit Eubanks'testimony and find that the allegations of the complaint inthis regard are sustained by his testimony.The complaintallegesinparagraph 8(m) that theUnions, by Johnny Smith and or about December 2,threatened an employee on a street in West Helena bystating that unless the Union prevailed the plant would beburned down. Nonstriker Mathew Eubanks testified thatsometime in October striker Johnnie Smith told him that ifthe Union didn't get what it wanted it would burn the plantdown. Smith denied the charge. Smith appears to havebeen the union chief steward. I credit Eubanks' accountand find that the allegations of the complaint in this regardare sustained by his credited testimony.It is alleged in paragraph 8(p) of the complaint thatRespondents in late December coerced an employee byfollowing her car bumper-to-bumper for over a mile.Arlease James participated in the strike for only 2 weeks.After she had returned to work she was followed homebumper-to-bumper, according to her account, by strikerJames Williams, a distance of over a mile until she turnedoff into her driveway. Williams was not located by theUnions to testify respecting this allegation. I credit ArleaseJames' testimony and find that the following bumper-to-bumper coming soon after the return to work of ArleaseJames occurred as she testified. I conclude that Williamswas acting in the interest of and as agent for the Unions inthis episode and that the Unions by this conduct engaged3While Blue credibly testified that some 2 weeks after the windowwould be broken, this testimony is no indication that the initial break wasepisode striker Geneva Edwards yelled at him that another car windowperpetrated by the Union or those acting on its behalf 422DECISIONS OF NATIONALLABOR RELATIONS BOARDinunfair labor practice within the scope of Section8(b)(1)(A) of the Act.Paragraph 8(r) of the complaint alleges that Respondentsthrough agents, including James Dunlap, in a store parkinglot on or about December 22, threatened an employee witha whipping unless he refrained from work during the strike.Alton Dunlap, a nonstriker and a cousin of striker JamesDunlap who was a picket line captain, testified that at 4:30p.m on the first day of the strike he was down town whenJames Dunlap approached him, cursed him, and threat-ened to whip his ass, whereupon Alton drew a knife andJames desisted. Although the cousins apparently subse-quently made up, I credit Alton Dunlap's testimony andfind that the Union through James Dunlap engaged in theunfair labor practices alleged in paragraph 8(r) of thecomplaint.Paragraph 8(t) of the complaintallegesthat the Unions,throughGeorgia Thornton, on or about December 8warned an employee by telephone that she should not havereturned to work and that something would have to bedone and she would be sorry. Rosetta Peden testified thatshe struck but abandoned the strike and returned to workabout December 8. After her return to work she received atelephone call from Georgia Thornton who said that if shekept on working something would be done. Thorntondenied ever speaking on the telephone to Peden. I creditPeden's account and find the allegations of paragraph 8(t)are sustained.Paragraph 8(u) of the complaint alleges that RespondentUnions, through Etta Beard and other agents, on or aboutNovember 24 warned an employee at the plant againstworking dunng the strike by stating that the Union wastalking about burning homes of nonstrikers as well as thehome of the plant manager. Mrs. G. I. Roberts, a nonunionemployee of some 14 years' service, testified that some 5days before the inception of the strike Etta Beard asked herif she was going to work during the strike and suggestedthat she not work because the union supporters planned toburn homes of nonstrikers including that of the plantmanager. Etta Beard testified that all she said in the talk inquestion was to ask Mrs. Roberts if she had thought whatmight happen to her small children if she crossed the line,and that she asked the question from friendship andconcern, not malice. I credit Mrs. Beard's account and findthat the allegations of the complaint in paragraph8(u) arenot sustained by the evidence and should be dismissed.The complaint's paragraph 8(v) alleges that Respon-dents,by agents including ElenoraWilliams, in lateDecember threatened an employee by telephone threatsthat she would have to suffer the consequences if sheworked during the strike. Gurlean Williams, apparently norelation to Elenora, testified that on her first day of workElenora Williams was captain of the picket line and said toGurlean that she would have to suffer the consequences.This generalized prediction does not amount to a threat ofany special or even general misconduct and I recommenddismissal of this paragraph of the complaint.It is alleged in paragraph 8(y) of the complaint thatRespondents, by agents including Maxie Key, L G.Bryant, Dorothy Jett, Georgia Thornton, and others, aboutDecember 15, gathered in an employee's yard andthreatened to whip the employee for working during thestrike.The employee involved in this allegation,RachelLewis, had worked some 10 years for the Company. Sheattended union meetings and joined m the strike at itsbeginning only to quit the strike and return to work 2weeks later.Her testimony is that on the second day afterher return to work,strikers Arlease James and Maxie Keywere following her bus home from work. When she alitfrom the bus near her home her young son told her thatsome women had been in the Lewis yard and had said thattheywere going to beat herup.Thisreport of ananonymous threat,not made to or in the presence of Mrs.Lewis cannot be the basis of a finding of restraint andcoercion against her and I recommend dismissal of theallegations of the complaint in this regard.By amendment of the complaint at the hearing theallegation was added as paragraph 8(z), to the effect thatRespondents by unknown agents on or about December 10threw a fire bomb against the West Helena home of anemployee of the Company. Lula Carter, the employeeinvolved,testified that on the Saturday night beforeChristmas,a fire bomb was thrown at her house. Shereported the incident to the police who investigated thematter apparently without finding the thrower of thebomb.There may be grounds for suspicion that unionsupporters might have been responsible for the episode butevidence thereof is lacking and I recommend dismissal ofparagraph 8(z) of the complaint.In determining the responsibility of the Internationaland local unions it is fundamental that,in accordance withSection 2(13) of the Act,actual authorization or subse-quent ratification of specific acts shall not be controling. Inthe instant case the evidence clearly establishes that, asappears from the credited testimony of employee JamesKimes, early in the course of the strike President Roseinformed a meeting of strikers that something would haveto be done to keep people from crossing the picket line andtacitly concurred in the statement that they would have tobust some heads.Rose also made it plain that he was notconcerned with violence away from the picket line, asappears from the credited testimony of Rachel Lewis.Hughes tacitly concurred in the statements of Roseconcerning the permissibility of violent action away fromthe picket line.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of theRespondent labor organization setforth above and there foundto constitute unfair laborpractices, occurring in connection with the operations oftheEmployer involved,have a close,intimate,andsubstantial relationshipto trade,traffic,and commerceamong the several States and tend to lead to labor disputesburdening and obstructing such commerce and the freeflow thereof.V.THE REMEDYIn view of the findingsaboveset forth to the effect thatthe Respondent labororganizations have engaged in unfairlaborpractices affecting commerce it will be recommended PLASTICWORKERSLOCAL NO 929that theybe required to cease and desist therefrom andtake certain affirmative action which appears necessaryand appropriate to effectuate the policiesof the Act.On the basis of the foregoing findings of fact and uponthe entire record in this case,Imake the following:CONCLUSIONS OF LAW1DoughboyRecreational,Domain Industries,Inc., isan employer engaged in commerce within the purview ofSection 2(6) and(7) of the Act.2.TheRespondents herein are labor organizationswithin the purview of Section 2(5) of the Act3.By restraining and coercing employees of theCompany inthe exercise of their rights guaranteed inSection 7of the Act,Respondents have engaged in unfairlabor practices defined in Section 8(b)(1)(A) of the Act.4.The aforesaidunfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the ActOn the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,Iherebyissue the following recommended 4ORDERRespondents, their officers, agents, representatives,successors, and assigns, shall.1.Cease and desist from-(a)Restraining or coercing employees of DoughboyRecreational,Domain Industries, Inc., or any otheremployer, in the exercise of rights guaranteed underSection 7 of the Act by threatening employees with bodilyharm, exclusion from pay increases, prevention fromworking, loss of jobs, beatings with clubs, burning of theplant, tailgating employees automobiles, threats to whipemployees, impliedly threatening burning of homes ofemployees who worked during a strike, or in any othermanner threatening employees of the Company forrefusing to support the union strike(b) In any like or related manner restraining or coercingemployees of the Company in the exercise of their rightsunder the Act.2.Take the following affirmative action which appearsnecessary and appropriate to effectuate the policies of theAct:(a) Post at their business offices and meeting halls copiesof the attached notice marked "Appendix" 5 Copies of saidnotice,on forms provided by the Board's RegionalDirector for Region 26, shall, after being duly signed byauthorized agents of the local and International unions, beposted immediately upon receipt thereof and be main-tained for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shall betaken by Respondent to ensure that said notices are notaltered,removed, defaced, or covered by any othermaterial.(b)Mail signed copies of said notice to the RegionalDirector for Region 26 for posting by the Company, if it sodesires, in places where notices to employees are regularlyposted.(c)Notify the Regional Director for Region 26, in423writing,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.64 In the event no exceptions are filed as providedby Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of theRules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waivedfor all purposes5 In the event that the Board's Order is enforcedby a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of theNationalLaborRelations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing anOrder of the National LaborRelations Board "6 in the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify theRegional Director for Region 26, in writing,within 20 daysfrom the dateof this Order,what steps the Respondent has takento complyherewith "APPENDIXNOTICE TO EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWe hereby notify ourmembers, officers,representatives,and all employees of Doughboy Recreational,DomainIndustries,Inc., that:WE WILL NOT restrain or coerce employees of theabove-named Employer bythreateningthem withbodily harm,exclusion from pay increases,preventionfrom working, beatings, burning of the company plant,tailgating automobiles,whippings,lossof jobs, orburning of homes of nonstrikers in reprisal for theirrefusal to support a strike called by the above-namedUnionsWE WILL NOT by any of the foregoing or in any likeor related manner restrain or coerce employees of theCompany in the exercise of their rights under theNational Labor Relations Act, as amended.PLASTICWORKERS LOCALNo. 929,INTERNATIONALBROTHERHOOD OF PULP,SULPHITE AND PAPER MILLWORKERS,AFL-CIO, CLC,(Labor Organization)DatedBy(Representative)(Title)INTERNATIONALBROTHERHOOD OF PULP,SULPHITE AND PAPER MILLWORKERS,AFL-CIO, CLC,(Labor Organization)DatedBy(Representative)(Title)This is an official noticeand must notbe defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of postingand must not be altered,defaced, 424DECISIONSOF NATIONALLABOR RELATIONS BOARDor covered by any other material. Any questions concern-Building,Room 746, 167 North Main Street, Memphis,ing this notice or compliance with its provisions may beTennessee 38103, Telephone 901-534-3161.directed to the Board'sOffice,CliffordDavis Federal